FEDERATED INCOME SECURITIES TRUST Federated Investors Funds 4000 Ericsson Drive Warrendale, Pennsylvania 15086-7561 May 26, 2010 EDGAR Operations Branch U.S. Securities and Exchange Commission Division of Investment Management treet, N.E. Washington, DC20549 RE:FEDERATED INCOME SECURITIES TRUST (the “Trust”) Federated Fund For U.S. Government Securities Class A Shares Class B Shares Class C Shares Federated Real Return Bond Fund Class A Shares Class C Shares Institutional Shares 1933 Act File No. 33-3164 1940 Act File No. 811-4577 Dear Sir or Madam: Pursuant to Rule 497(j) of the Securities Act of 1933, the above-referenced Trust hereby certifies that the definitive forms of Prospectuses and Statements of Additional Information dated May 31, 2010, that would have been filed under Rule 497(c), do not differ from the forms of Prospectuses and Statements of Additional Information contained in the most recent Registration Statement for the Trust.This Registration Statement was electronically filed under Rule 485(b) as Post-Effective amendment No. 89 on May 25, 2010. If you have any questions regarding this certification, please contact me at (412) 288-2614. Very truly yours, /s/ Andrew P. Cross Andrew P. Cross Assistant Secretary slm
